DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 11/853215, filed on 09/11/2007.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation of “the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the fourth transistor, the other of the source and the drain of the sixth transistor, one of a source and a drain of the eighth transistor, and a third wiring” that is not disclosed in the original specification.  The adding such limitation may change the scope of the invention and a new matter as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 2, it is confusing and unclear how the other of the source and the drain of the second transistor being electrically connected to the other of the source and the drain of the fourth transistor, the other of the source and the drain of the sixth transistor, one of a source and a drain of the eighth transistor.  According to the specification and drawings, the other of the source and the drain of the second transistor connected to the fourth wire 124 rather than connected to the other of the source and the drain of the fourth, sixth and eight transistors as claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Applicant’s submitted prior art, Jeon et al., US 7,173,676.
The above claims are anticipated by Jeon et al. figures 1, 3, 5 and accompanying text which disclose a display device in which a semiconductor device comprising:
. a first transistor (Jeon’s Tl)
. a second transistor (Jeon’s T3)
. a third transistor (Jeon’s T8)
. a fourth transistor (Jeon’s T9)
. a fifth transistor (Jeon’s T5)
. a sixth transistor (Jeon’s T11)
. a seventh transistor (Jeon’s T12)
. an eighth transistor (Jeon’s T10)
. an input clock signal CK1
. wherein the transistors arranged in the device as claimed (see fig. 5), 
. wherein each of the transistors comprises an oxide semiconductor (e.g., NMOS).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s submitted prior art, Jeon et al., US 7,173,676.
Regarding claim 3, Jeon et al. disclose the claimed invention as described above except for a polycrystalline semiconductor layer.  It would have been obvious to one skilled in the art at the time of the invention was made to employ the Jeon et al. transistor(s) having a polycrystalline semiconductor layer, since it has been held to be within the general skill of a worker in the art to select a known material (e.g., polysilicon) on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 4, Jeon et al. disclose the claimed invention as described above except for a multi-gate transistor structure.  It is appearing to show that a multi-gate structure and/or a single gate structure are/is an equivalent structure known in the art.  Therefore, because these two structures were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a multi-gate structure for the Jeon et ah. gate structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871